 Case 2:19-cr-20520-BAF-APP ECF No. 8 filed 08/26/19             PageID.35   Page 1 of 1



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN

United States of America,

             Plaintiff,
                                                Case No: 19-cr-20520
      v.
                                                Hon. Bernard A. Friedman
Michael Grimes,

             Defendant.


            NOTICE OF ADDITION OF ASSISTANT U.S. ATTORNEY

To:    Attorney Admission Clerk and All Other Parties

Please take notice of the addition of an Assistant U.S. Attorney as co-counsel of record
for the above captioned case:

Add the following AUSA:                     Terminate the Following AUSA:

Name: Frances Lee Carlson                                  n/a
Bar ID: P62624
Telephone: 313-226-9696
Fax: 313-226-3413
Email: Frances Lee Carlson


                                                MATTHEW SCHNEIDER
                                                United States Attorney

                                                s/FRANCES LEE CARLSON
                                                Assistant United States Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                Frances.Carlson@usdoj.gov
                                                (313) 226-9696
                                                P62624


Date: August 26, 2019
